DANIEL, Chief Judge.
Defendant Joe Lane appeals his judgment and sentence which were imposed by the trial court after defendant pleaded guilty to violating his probation. In imposing sentence upon the defendant the trial court departed from the guidelines and from the permissive one cell bump-up range for probation violations1 and sentenced defendant to a term of five years imprisonment. This was error. Upon a violation of probation “a trial court may resentence the defendant to any term falling within the original guidelines range, including the one cell upward increase. However, no further increase or departure is permitted for any reason.” Franklin v. State, 545 So.2d 851, 853 (Fla.1989). See also Dewberry v. State, 546 So.2d 409 (Fla.1989); State v. Tuthill, 545 So.2d 850 (Fla.1989); Lambert v. State, 545 So.2d 838 (Fla.1989); Branton v. State, 548 So.2d 882 (Fla. 5th DCA 1989). Accordingly, defendant’s sentence must be vacated and this matter remanded for resentencing.
Judgment AFFIRMED; sentence VACATED; case REMANDED for resentenc-ing.
SHARP and HARRIS, JJ., concur.

. Fla.R.Crim.P. 3.701(d)(14).